UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1984


RHETT GAVIN STUART,

                Plaintiff - Appellant,

          v.

SPRINGS INDUSTRIES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:12-cv-00373-CMC)


Submitted:   April 29, 2014                    Decided:    May 21, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Marvel, PRENNER MARVEL, PA, Charleston, South Carolina,
for Appellant.    Ronald B. Diegel, Peter E. Farr, Ashley B.
Stratton, MURPHY GRANTLAND, P.A., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rhett Gavin Stuart appeals from the district court’s

order granting summary judgment in favor of Springs Industries,

Inc., in his action alleging that Springs negligently failed to

warn of a dangerous condition, resulting in his injuries.                                We

have reviewed the record and briefs filed by the parties, and

find   no   reversible          error.      Accordingly,        we    affirm      for   the

reasons     stated      by     the   district   court.       Stuart          v.   Springs,

Indus.,     No.    0:12-cv-00373-CMC         (D.S.C.      July       12,     2013).      We

dispense     with       oral     argument    because      the        facts    and     legal

contentions       are   adequately       presented   in    the       materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            2